DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The drawings have degraded line quality (see 37 CFR 1.84(L)).  It is likely that the drawings have grayscale elements, which causes image degradation in the USPTO filing system.  Drawings must be entirely bi-tonal, containing only black or white color values.
Numeral 56 is missing from the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the implied phrase “is disclosed” in line 1.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Last line of paragraph 0036, “improving” should be changed to --improve--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “engaged” in line 10 should be changed to --engage--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9, line 1, the comma after “two” should be deleted.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 2, the phrase “to each” is incomplete.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The term “the inner face” in line 2 lacks antecedent basis.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The term “the groove” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 5 and 17, it does not make sense for the radius of curvature to reduce continuously and/or step wise.  These are mutually exclusive configurations.  Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 14-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carruthers (US 6,354,568).
With regard to claim 1, Carruthers discloses a rod lock out clamp for use on a well bore in a production oil, water or gas well installation (note that the device is disclosed as being used in conjunction with a pipeline, and as well production sites involve various pipelines, the Carruthers device is capable of use in the context of a production well), the lock out clamp comprising:
a housing (11) having a central bore (18) for receiving a rod (note that Carruthers teaches a cable 20, however, the Carruthers device is capable of sealing around a rod as well) in spaced relation therethrough (see Figs. 1 and 3);
clamp members (i.e. 31, 32, see Fig. 4) in the housing for grippingly and frictionally engaging the rod in the bore, at least one of the clamp members having an inner end and a recess in the inner end (Fig. 4), the recess having a profile with an arcuate portion having a radius of curvature that reduces from a maximum radius to a minimum radius (see the semi-elliptical shape of the recess in Fig. 4); and
manipulating means (13, 14) coupled to the housing and the clamp members for moving the clamp members between a rod gripping position (Fig. 5) in which the clamp members grippingly engaged the rod to prevent rotation or axial movement thereof, and a retracted position (Fig. 4) in which the clamp members are removed from the rod to permit rotational and axial movement of the rod in the bore.
With regard to claim 2, the arcuate portion extends from an opening of the recess such that the maximum radius is at the opening (Fig. 4).
With regard to claim 3, the minimum radius is at a halfway point between two ends of the profile (Fig. 4).
With regard to claim 4, a width of an opening of the recess is equal to or larger than a diameter of the rod (Fig. 4).
With regard to claim 5, as best understood, the radius of curvature reduces continuously and/or step wise from the maximum radius to the minimum radius (Fig. 4).
With regard to claim 6, Carruthers teaches that the arcuate portion of the profile is a portion of an ellipse (Fig. 4).
With regard to claim 7, the radius of curvature of the arcuate portion is configured to result in a range of gripping forces that are within the elastic regimes of the rod and the at least one clamp member (given that Carruthers teaches the same shape for the recess as applicant discloses, then Carruthers inherently meets this limitation).
With regard to claim 10, Carruthers discloses that each of the clamp members incorporates a sealing material (31, 33, 21, 22, 23, 24) for sealing the clamp members to each other and to the rod.
With regard to claim 11, the sealing material (31) is positioned within a groove (30) that runs at least across the inner face (seal material 31 runs at least across a portion of the inner face) and the recess.
With regard to claim 12, Carruthers discloses a clamp member (12) for use in clamping a rod (note that Carruthers specifically discloses clamping a cable 20, however, Carruthers’ device is equally capable of gripping a rod), the clamp member comprising:
a body (12) having a recess (31) for receiving the rod, the recess having a profile with an arcuate portion having a radius of curvature that reduces from a maximum radius to a minimum radius (Fig. 4), a coupling portion configured for coupling to manipulating means for advancing the clamp member towards the rod to be clamped (Fig. 3 shows unlabeled “coupling means” that couple the clamp member to a manipulating means 13, 14).
With regard to claim 14, the arcuate portion extends from an opening of the recess such that the maximum radius is at the opening (Fig. 4).
With regard to claim 15, the minimum radius is at a halfway point between two ends of the profile (Fig. 4).
With regard to claim 16, a width of an opening of the recess is larger than a diameter of the rod to be clamped (Fig. 4).
With regard to claim 17, as best understood, the radius of curvature reduces continuously (Fig. 4) and/or step wise from the maximum radius to the minimum radius.
With regard to claim 18, the arcuate portion of the profile is a portion of an ellipse (Carruthers uses the term “semi-elliptical”).
With regard to claim 19, the radius of curvature of the arcuate portion is configured to result in a range of gripping forces that are within the elastic regimes of the rod to be clamped and the clamp member (since Carruthers discloses the same recess shape as disclosed by applicant, Carruthers is deemed to inherently teach this particular limitation).
With regard to claim 21, Carruthers teaches that the body includes a sealing groove (30) for receiving elastomeric sealing means (31), the sealing groove extending across the profile (Fig. 4).
With regard to claim 22, the clamp member (12) comprises a groove (30) for incorporating a sealing material (31) for sealing the clamp member to another clamp member and the rod.
With regard to claim 23, the groove (30) runs at least across the recess (Fig. 4).

Allowable Subject Matter
Claims 8, 9, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676